Citation Nr: 0733698	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-205 49A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970 and from September 1981 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the claims 
folder was subsequently returned to the RO in New York, New 
York.


REMAND

In May 2007, prior to the certification of this appeal, the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) 
(2007).  Such a hearing has not been scheduled, and the 
veteran's request for such a hearing has not been withdrawn.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

The veteran should be scheduled for a 
Board hearing at the New York RO in 
accordance with the docket number of his 
appeal.  The veteran and his 
representative should be notified of the 
time and place to report for the scheduled 
hearing.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



